Citation Nr: 0821873	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05- 28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1954.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision by the RO in Huntington, 
West Virginia, which denied service connection for the cause 
of the veteran's death.

In August 2006, the veteran presented testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is associated with the claims folder.

In September 2006, the Board reopened the appellant's 
underlying claim and remanded for further development.  
Development was completed and a supplemental statement of the 
case was issued in February 2008. 


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for degenerative disease of L304 with hypertrophic changes of 
L3-4 and mild hypertrophic osteoarthritis of dorsal spine.   

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as diffuse metastatic cancer, unknown 
primary, acute renal failure, liver failure, and brain 
metastasis.

3.  Diffuse metastatic cancer, unknown primary, acute renal 
failure, liver failure, and brain metastasis did not manifest 
in service or many years following service discharge.  The 
preponderance of the evidence is against a finding that any 
of these disabilities were related to service, including due 
to asbestos exposure, as well as against a finding that the 
veteran's service- connected disabilities caused or 
contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2006, Mach 2007, and 
October 2007, the RO satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007).  Specifically, the RO notified the 
appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claim.  In September 2006 and March 2007, 
the RO also notified the appellant of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records and service 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
Thus, the duties to notify and assist have been met.

Analysis

The appellant is the widow of the veteran and she claims that 
service connection is warranted for the cause of the 
veteran's death.  She claims that the veteran was exposed to 
asbestos while serving in the United States Navy and that his 
death from cancer is related to his military service.

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service- 
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in May 1980.  The Certificate 
of Death lists the immediate cause of the veteran's death as 
diffuse metastatic cancer, unknown primary, acute renal 
failure, liver failure, and brain metastasis.  During his 
lifetime, the veteran was service connected for degenerative 
disease of L3-4 with hypertrophic changes of L3-4 and mild 
hypertrophic osteoarthritis of dorsal spine.   Because the 
veteran was not service-connected for diffuse metastatic 
cancer, unknown primary, acute renal failure, liver failure, 
and brain metastasis, it is necessary to determine whether 
service connection should have been established for this 
disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Upon review, the veteran's service medical records which are 
essentially negative for any treatment pertaining to diffuse 
metastatic cancer, unknown primary, acute renal failure, 
liver failure, and brain metastasis.  Also included in the 
file were VA treatment records dated in September 1973 which 
show treatment for the cervical and lumbar spine, as well as 
a VA hospital summary which reflected an admission date of 
April 1979 to the VA hospital.  These hospitalization records 
noted that in November 1978 the veteran had a biopsy 
completed on a lesion located on the left interior chest.  
Following the biopsy, a pathological diagnosis of basal cell 
carcinoma was noted.

Shortly afterwards, in March 1979, the veteran noted an 
axillary mass which had progressed and increased in size and 
tenderness.  The mass was biopsied and a diagnosis of poorly 
differentiated carcinoma was rendered.  He was admitted to 
the VA hospital for cobalt therapy.  On discharge he was 
instructed to report to the Oncology Clinic at the Ann Arbor 
VA hospital.  His diagnosis upon discharge was poorly 
differentiated type carcinoma on the right axillary node, 
primary unknown.

The evidence received since the May 1986 decision includes 
numerous VA outpatient treatment records dated from 1978 to 
1980.  These records continue to show treatment for various 
cancers, including metastatic oat cell carcinoma of the right 
axilla and right lobe of the liver with questionable lung as 
the primary, status post squamous cell carcinoma of the skin, 
and status post basal cell carcinoma.  Additional records 
dated in 1980 reflect treatment the veteran underwent prior 
to and at the time of his death.

Additional evidence also consisted of the veteran's personnel 
records which show that he served in the United States Navy 
and was stationed aboard the USS Whetstone from 1951 to 1954.

Also included in the claims folder since the May 1986 
decision is the appellant's testimony offered at the August 
2006 hearing.  The appellant testified that at the time of 
the veteran's death he had cancer throughout his body, 
including in his respiratory area and lungs.  She stated that 
during his time in the Navy, he was stationed aboard the USS 
Whetstone as a seaman.  While on the USS Whetstone he was 
required to work in engineering spaces and as a deck hand 
where he was exposed to lead based paint.  She felt that 
working in engineering spaces as well as exposure to lead 
based paint could have led to asbestos exposure which caused 
the veteran's cancer and ultimately his death.

The record shows that the veteran served in the United States 
Navy.  Military records show that the veteran's MOS was 
within the deck department and that he served on the USS 
Whetstone (LSD-27).

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos - 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  Specific to 
claims stemming from exposure to asbestos, the VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  The VA must also 
assure development to determine whether or not there is pre- 
service and/or post-service evidence of occupational or other 
asbestos exposure.  Finally, a determination must then be 
made as to the relationship between the veteran's asbestos 
exposure and his claimed disease.  See VA Adjudication 
Procedure Manual M21-1, Part VI, 7.21(d)(1).

In the September 2006 decision, the Board observed that the 
veteran was diagnosed with various cancers during his 
lifetime.  The veteran's death certificate noted that he died 
on May [redacted], 1980, and identified diffuse metastatic 
cancer, unknown primary, as the immediate cause of death, due 
to or as a consequence of acute renal failure, liver failure, 
due to or as a consequence of brain metastasis.  In view of 
the appellant's claim that the veteran was exposed to 
asbestos in service and the available medical evidence, the 
Board found that a remand was necessary in order to obtain an 
opinion regarding whether the veteran was exposed to asbestos 
during service and had a present disease related to service.  

A VA medical opinion was provided in January 2008.  Here, the 
examiner indicated that the claims folder was reviewed in its 
entirety.  The examiner noted that there was no objective 
evidence of exposure to asbestos during his military service.  
While he was exposed to lead-based paint in service, lead-
based paint has nothing to do with asbestos and has nothing 
to do with the veteran's diffuse metastic cancers, according 
to the examiner.  The examiner further explained that the 
veteran was listed as a deck hand.  Deck hands typically do 
not work in boiler rooms.  In addition, poorly differentiated 
carcinoma, apparently began either as basal cell carcinoma of 
the left chest wall in November 1978 which he reports he had 
for 20 years which puts it at 1958 or it began as an axillary 
mass in March 1979.  There was no indication throughout the 
medical records that he had any evidence of asbestosis or 
pleural parenchymal disease or pleural fibrosis and no 
evidence of pleural plaques which could be indicative of 
asbestos exposure.  

Based upon the above, the examiner determined that it was not 
likely that the veteran's various cancers during his lifetime 
were related to exposure to asbestos during his military 
service in the Navy.  According to the examiner, it would be 
purely speculative that he had asbestos exposure and purely 
speculative that if he had the exposure, any of his cancers 
were related to it and therefore, it becomes much less than 
50 percent likely that his cancers were related to any 
asbestos exposure.  

Upon review, the clinical findings from the VA examination 
report in January 2008 is probative evidence.  The purpose of 
the examination is to determine the nature and etiology of 
the veteran's cause of death.  The findings are based on 
review of the claims folder, including the service records, 
medical records, statements from the appellant, and medical 
knowledge.  None of the statements or findings of the 
examiner are contradicted by the evidence of record.    

The Board has considered the statements of the appellant to 
the effect that she relates the veteran's cause of death to 
service, and asbestos exposure.  The appellant's lay 
testimony alone, even if were not contradicted by the other 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the competent medical evidence shows 
that there is no relationship between the veteran's cause of 
death and service, including due to asbestos exposure.  

As such, the preponderance of the evidence is against the 
service connection claim for such disability, and the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


